11TH COURT OF APPEALS
                                  EASTLAND, TEXAS
                                     JUDGMENT

Escopeta Oil and Gas Corporation,          * From the 161st District Court
                                            of Ector County,
                                            Trial Court No. B-16-01-0041-CV.

Vs. No. 11-16-00197-CV                     * April 4, 2017

F.S. Trucking, Inc.,                      * Per Curiam Memorandum Opinion
                                            (Panel consists of: Wright, C.J.,
                                            Willson, J., and Bailey, J.)

      This court has considered the parties’ agreed motion to dismiss the appeal
and concludes that the motion should be granted. Therefore, in accordance with
this court’s opinion, the appeal is dismissed. The costs incurred by reason of this
appeal are taxed against the party incurring same.